Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 06/28/2022.
Claims 1-7, 10-15, and 19-25 are pending.
Claims 8-9, 16-18, and 26-43 have been canceled.
Claims 1-7, 10-15, and 19-25 are rejected.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites a typo stating “means for generating a fitness score for the candidate program” and an optional way to amend this would read “means for generating a fitness score for the first candidate program”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a program length predictor to predict” in claim 1
“a program generator to generate” in claim 1
“a candidate program analyzer to: generate…executing…[and] identify” in claim 1, “to select” in claim 3, and “to evaluate” in claim 7
“a genetic program generator to perform” in claim 1 and “randomly select” in claim 6
“means for predicting” in claim 19 and “to predict the length by executing” in claim 20
“means for generating a first candidate program” in claim 19
“means for generating a fitness score…to identify” in claim 19 and “is to select…by executing” in claim 22
“means for generating an evolved candidate program” in claim 19 and “to perform the breeding operation by mutating” in claim 23
“means for evaluating the evolved candidate program” in claim 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation elements as shown above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s specification, paragraphs 0033, 0037-0038, 0040, 0075-0076, 0079-0081 recite sufficient structure stating the elements or the “means for” performing the steps of the elements “may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitations “wherein neural network model” with insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "wherein the means for generating”, but it is unclear to the examiner if this is meant to refer to the “means for generating a first candidate program” in claim 19, “means for generating an evolved candidate program” in claim 19, or a different “means for generating”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 10-15, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 19 are respectively drawn to systems and a non-transitory computer-readable medium, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 10, and 19 recite the following, or analogous, limitations “a program length predictor to predict a length of a first program…; a program generator to generate a first candidate program having a length corresponding to the predicted length; a candidate program analyzer to: generate a fitness score for the first candidate program…; and identify the first candidate program for use in a breeding operation relative a second candidate program based on the fitness score; and a genetic program generator to perform the breeding operation with at least one of the first candidate program or the second candidate program to generate an evolved candidate program” [claim 1 and analogous claim 19]; “generate a first…model to predict a length of an end result program, the end result program to be selected from at least one of a first candidate program or a second candidate program, the at least one of the first candidate program or the second candidate program to be generated based on a genetic algorithm; and generate a second…model implementing a fitness function to evaluate the first candidate program and the second candidate program, at least one of the first…model or the second…model to be used to generate the end result program” [claim 10].
These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “by executing a first neural network model”, “by executing a second neural network model”, “neural network”, and “at least one non-transitory computer-readable medium…[and] at least one processor” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper predict a length of a first/end result program (e.g. by thinking of the size of a software program to be created), 
mentally/with the aid of pen and paper generate a first candidate program having a length corresponding to the predicted length/the at least one of the first candidate program or the second candidate program to be generated based on a genetic algorithm (e.g. by thinking of/writing out a first program text and second program text to match the predetermined size), 
mentally/with the aid of pen and paper generate a fitness score for the first candidate program/generate a second…model implementing a fitness function to evaluate the first candidate program and the second candidate program (e.g. by thinking of/writing out a model for a calculation of a fitness measurement for the first/second program text), 
mentally/with the aid of pen and paper identify the first candidate program for use in a breeding operation relative a second candidate program based on the fitness score/selecting from at least one of a first candidate program or a second candidate program (e.g. by thinking of which of the first or second program should be used to create a new program based on the calculated fitness measurement and finding the first is better), and
mentally/with the aid of pen and paper perform the breeding operation with at least one of the first candidate program or the second candidate program to generate an evolved candidate program/at least one of the first…model or the second…model to be used to generate the end result program (e.g. by thinking of/writing out the creation of a new program text genome based on the first program text).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 10, and 19 include additional elements “by executing a first neural network model”, “by executing a second neural network model”, “neural network”, and “at least one non-transitory computer-readable medium…[and] at least one processor”, however the recitations of these elements are at a high level of generality and generally link the use of the judicial exception to a particular technological environment or field of use; and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. The claimed “by executing a first neural network model”, “by executing a second neural network model”, “neural network” are generally recited with no further details, thus generally linking the use of the judicial exceptions to a particular technological environment or field of use. Further the recitation of the “at least one non-transitory computer-readable medium…[and] at least one processor” are at a high level of generality and amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., by executing a first neural network model, by executing a second neural network model, neural network, and at least one non-transitory computer-readable medium and at least one processor), generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using “by executing a first neural network model”, “by executing a second neural network model”, “neural network”, and “at least one non-transitory computer-readable medium…[and] at least one processor” to perform the steps of claim 10 amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 10, and 19 are not patent eligible.
Dependent claims 2-7, 11-15, and 20-25 are also ineligible for the same reasons given with respect to claims 1, 10, and 19. The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper wherein the second…model implements a fitness function (claims 2 and 21) (e.g. by thinking of/writing out a model used for calculating a fitness measurement)
mentally/with the aid of pen and paper wherein the candidate program analyzer is to select a fitness function to generate the fitness score/wherein the fitness function is a first fitness function and…generate a third…model to select the first fitness function or a second fitness function to evaluate the first candidate program and the second candidate program (claims 3, 15, and 22) (e.g. by thinking of/writing out a model used for determining the best fitness measurement calculation to use among multiple fitness measurement calculations)
mentally/with the aid of pen and paper wherein the breeding operation includes one or more of mutation of one or more respective parameters of the at least one of the first candidate program or the second candidate program or crossover of the one or more parameters of the first candidate program with the one or more parameters of the second candidate program or with one or more parameters of another program/mutation by at least one of removing a statement from the first program or adding a statement to the first program (claims 4, 14, and 23) (e.g. by thinking of/writing out a change/removal to one or more of the first program’s instructions, thus making it a new program based on the first program)
mentally/with the aid of pen and paper wherein the second candidate program has a length corresponding to the predicted length (claim 5) (e.g. by thinking of/writing out a first program text and second program text to match the predetermined size)
mentally/with the aid of pen and paper wherein the genetic program generator is to randomly select the at least one of the first candidate program or the second candidate program with which to perform the breeding operation (claim 6) (e.g. by thinking of/writing out a method to randomly select the first or second program text)
mentally/with the aid of pen and paper wherein the candidate program analyzer is to evaluate the evolved candidate program based on input data and output data (claims 7 and 24) (e.g. by thinking of/writing out an error calculation for the new program’s performance based on what was inputted and outputted)
mentally/with the aid of pen and paper wherein the first…model is to predict a program length distribution (claim 12) (e.g. by thinking of/writing out a model for calculating a margin of acceptable size differences for a program text)
mentally/with the aid of pen and paper run a first program using an input to obtain a corresponding first output; create a mutation of the first program to generate a mutated first program; run the mutated program using the input to obtain a second output; and generate the second…model based on the input, the first output, and the second output (claim 13) (e.g. by thinking of/writing out the operations of a first program’s text with input data, changing a programming instruction in the text, thinking of/writing out the operations of changed program text with the input data, and thinking of/writing out a model according to the inputs and program outputs)
mentally/with the aid of pen and paper wherein…model is a first…model and the means for predicting is to predict the length (claim 20) (e.g. by thinking of/writing out the models used are in a specific calculation format and are able to output the size of a program)
mentally/with the aid of pen and paper wherein the means for generating is to generate another candidate program in response to the evaluation of the evolved candidate program (claim 25) (e.g. by thinking of/writing out a new program based on the error calculation for the previously new program’s performance)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 2, 12-13, 15, and 20 recitation of “neural network”, claim 20 recitation of “by executing a second neural network”, claims 3 and 22 recitation of “by executing a third neural network”, and claim 11 recitation of “generate the first neural network model based on training data including inputs, corresponding outputs, and respective lengths of programs that produce the outputs based on the inputs” are recited at a high level, generally link the use of the judicial exception to a particular technological environment or field of use, adding the words “apply it” (or an equivalent) with the judicial exception, and do not integrate the abstract idea into a practical application. The claimed “training” limitation qualifies as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As mentioned above the recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). The additional element in the claims do not amount to significantly more than an abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements to amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-7, 9-14, and 16-20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-15, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (“AI Programmer: Autonomously Creating Software Programs Using Genetic Algorithms”, 2017) hereinafter Becker, in view of Balog et al ("DeepCoder: Learning to Write Programs", 2017) hereinafter Balog, in view of Burton et al ("Genetic Algorithm Utilising Neural Network Fitness Evaluation for Musical Composition", 1998) hereinafter Burton.
Regarding claim 1, Becker teaches an apparatus comprising (abstract teaches “we present the first-of-its-kind machine learning (ML) system (apparatus), called AI Programmer, that can automatically generate full software programs”, using “CPUs”): 

a program generator to generate a first candidate program having a length corresponding to the  length (Examiner note: Applicant’s specification paragraph 0026 states “[a] length of a program can be based on a number of statements (e.g., instructions) in the program”.
Becker, section 3.2 teaches an “AI Programmer” (program generator) for creating a “genome” (generate a first candidate program) that “is converted to a corresponding program” (generate a first candidate program). It is possible for the “AI Programmer utilizes roulette selection, along with crossover and mutation, to create child programs (generate a first candidate program) that contain slight random perturbations, and potentially better, genomes than their parents for solving the target task”, and “one or two [genomes] are bound to run and execute, at a minimum, some number of valid instruction.” (having a length corresponding to the…length); section 3.4.2 teaches a “AI Programmer’s interpreter includes a customizable maximum instruction count (having a length corresponding to the…length) per execution. Programs that exceed the instruction count (having a length corresponding to the…length) are terminated”. Further section 2.2 teaches “complete genome is executed as a program”, thus the genome can fairly be interpreted as a program.); 
a candidate program analyzer to: 
generate a fitness score for the first candidate program by executing a second  model (section 1.1 teaches an “AI Programmer (candidate program analyzer)…using genetic algorithms” (second model); section 2.2 teaches “[t]he complete genome is executed as a program (first candidate program), with the resulting fitness score calculated according to how well the program can solve a given task” (generate a fitness score for the first candidate program); section 3.2, paragraphs 1-2, section 3.3, and section 4’s second paragraph and “Programmatic Sequences of Action” teach the “AI Programmer” (candidate program analyzer to…by executing a second…model) for executing “fitness tests” as “programmatic sequences of actions within the fitness method” and “the resulting program is assigned a fitness score” (generate a fitness score for the first candidate program)); and 
identify the first candidate program for use in a breeding operation relative a second candidate program based on the fitness score (section 3.2’s “Survival of the Fittest”, and Figs. 1 and 5 teach the “AI Programmer” (candidate program analyzer) for determining fitness of programs. “Programs are weighted by fitness (identify the first candidate program…based on the fitness score), with the most successful used (for use…based on the fitness score) for child program generation” (in a breeding operation), and “[a]s shown in Figure 5, a particular program that has failed (based on the fitness score) is often immediately removed from the pool of genomes” (relative a second candidate program based on the fitness score)); and 
a genetic program generator to perform the breeding operation with at least one of the first candidate program or the second candidate program to generate an evolved candidate program (section 1.1 teaches an “AI Programmer…using genetic algorithms” (genetic program generator); section 3.2 teaches an “AI Programmer” (genetic program generator) for creating programs (with at least one of the first candidate program or the second candidate program) and determining the fitness score of each, wherein “the greater [the program’s] fitness score…the more likely it (first/second candidate program) is to continue to the next evolutionary generation” (perform the breeding operation…to generate an evolved candidate program). Once the “AI Programmer” (genetic program generator) determines the “most successful” program (first/second candidate program), the program is “used for child program generation” by “crossover and mutation, to create child programs” (perform the breeding operation…to generate an evolved candidate program)).

However, Becker does not explicitly teach a program length predictor to predict a length of a first program by executing a first neural network model; a program generator to generate a first candidate program having a length corresponding to the predicted length, and generate a fitness score for the first candidate program by executing a second neural network model.
Balog teaches a program length predictor to predict a length of a first program by executing a first neural network model (sections 4 and 4.3-4.4 teach “DeepCoder” (a program length predictor) being a program synthesizer, that utilizes neural network (by executing a first neural network model) trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (predict a length of a first program); section 5.3 teaches RNN (first neural network model) for predicting “the entire program token-by-token” for a determined length (predict a length of a first program));
a program generator to generate a first candidate program having a length corresponding to the predicted length (sections 4 and 4.3-4.4 teach “DeepCoder” (a program generator) being a program synthesizer, that utilizes neural network trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (generate a first candidate program having a length corresponding to the predicted length); section 5.3 teaches RNN for predicting “the entire program token-by-token” for a determined number of functions to be used (generate a first candidate program having a length corresponding to the predicted length)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Balog’s teachings of “DeepCoder” code program synthesizer operations into Becker’s teaching of automatic program generating and corresponding fitness score calculations in order to optimize model operations and “speedup over standard program synthesis techniques” (Balog, section 1).
While Balog does teach determining a “negative cross entropy loss to train the neural network”, Balog does not explicitly teach generate a fitness score for the first candidate program by executing a second neural network model.
Burton teaches generate a fitness score for the first candidate program by executing a second neural network model (sections 1 and 4 teach “[t]he aim of the paper is to investigate the way in which neural networks can be used (by executing a second neural network model) as a fitness evaluation procedure” (generate a fitness score) for genetic algorithm generated drum patterns (for the first candidate program)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 2, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 1 above; and further teach wherein the second neural network model implements a fitness function (Burton, sections 1 and 4 teach “neural networks can be used (second neural network model implements) as a fitness evaluation procedure” (a fitness function) for genetic algorithm generated drum patterns).
Becker, Balog, and Burton are combinable for the same rationale as set forth above with respect to claim 1.

Regarding claim 3, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 1 above; and further teach wherein the candidate program analyzer is to select a fitness function to generate the fitness score by executing a third neural network (Burton, sections 2-3 and 4 teach code methods (candidate program analyzer) for using different “neural networks” executed as “fitness evaluators” (by executing a third neural network) and determining which is optimal to use (select a fitness function to generate the fitness score)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” and determining which NN to use as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 4, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 1 above; and further teach wherein the breeding operation includes one or more of mutation of one or more respective parameters of the at least one of the first candidate program or the second candidate program or crossover of the one or more parameters of the first candidate program with the one or more parameters of the second candidate program or with one or more parameters of another program (Becker, section 3.2 teaches when the “AI Programmer” determines the “most successful” program (first/second candidate program), the program is “used for child program generation” by (breeding operation includes) “crossover and mutation, to create child programs”; wherein “[t]o create offspring, a parent genome (first/second/another candidate program) contributes part of its genes (respective parameters) to the child, a process called crossover, as shown in Fig. 4. In addition to inheriting programming instructions from its parent (first/second/another candidate program), each child can also experience mutation, which is the process of adding controlled, but random perturbation, to specific genes (respective parameters)”; section 3.1 “Each gene within a program’s genome corresponds to a single instruction from Table 1.”).

Regarding claim 5, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 1 above; and further teach wherein the second candidate program has a length corresponding to the  length (Examiner note: Applicant’s specification paragraph 0026 states “[a] length of a program can be based on a number of statements (e.g., instructions) in the program”.
Becker, section 3.2 teaches an “AI Programmer” (program generator) for creating a “genome” (second candidate program) that “is converted to a corresponding program” (second candidate program). It is possible for the “AI Programmer utilizes roulette selection, along with crossover and mutation, to create child programs (second candidate program) that contain slight random perturbations, and potentially better, genomes than their parents for solving the target task”, and “one or two [genomes] are bound to run and execute, at a minimum, some number of valid instruction.” (has a length corresponding to the…length); section 3.4.2 teaches a “AI Programmer’s interpreter includes a customizable maximum instruction count (has a length corresponding to the…length) per execution. Programs that exceed the instruction count (has a length corresponding to the…length) are terminated”. Further section 2.2 teaches “complete genome is executed as a program”, thus the genome can fairly be interpreted as a program.).
However, Becker does not explicitly teach wherein the second candidate program has a length corresponding to the predicted length.
Balog teaches wherein the second candidate program has a length corresponding to the predicted length (sections 4 and 4.3-4.4 teach “DeepCoder” being a program synthesizer, that utilizes neural network trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (wherein the second candidate program has a length corresponding to the predicted length); section 5.3 teaches RNN for predicting “the entire program token-by-token” for a determined number of functions to be used (wherein the second candidate program has a length corresponding to the predicted length)).
Becker, Balog, and Burton are combinable for the same rationale as set forth above with respect to claim 1.

Regarding claim 6, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 5 above; and further teach wherein the genetic program generator is to randomly select the at least one of the first candidate program or the second candidate program with which to perform the breeding operation (Becker, sections 3.2-3.3 teach the “AI Programmer (genetic program generator)” creating program genomes (first/second candidate program) and determining which one to breed by the “AI Programmer (genetic program generator) utilizes roulette selection (randomly select), along with crossover and mutation, to create child programs (to perform the breeding operation) that contain slight random perturbations (randomly select), and potentially better, genomes than their parents (selected first/second candidate program) for solving the target task”).

Regarding claim 7, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 1 above; and further teach wherein the candidate program analyzer is to evaluate the evolved candidate program based on input data and output data (Becker, section 4 teaches the “AI Programmer (candidate program analyzer) will favor programs that have fitness scores that are closer to the target fitness score” (evaluate the evolved candidate program) based on the provided “desired input and output of the target [created] program” (evolved candidate program based on input data and output data)).

Regarding claim 10, Becker teaches at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor to at least (abstract and sections 3.1, 5.2-5.3 teaches “CPUs” and “memory” with “instructions…for creating software”): 
 the end result program to be selected from at least one of a first candidate program or a second candidate program (section 3.2 teaches an “AI Programmer” for creating programs (from at least one of a first candidate program or a second candidate program) and determining the fitness score of each, wherein “the greater [the program’s] fitness score…the more likely it (first/second candidate program) is to continue to the next evolutionary generation” (end result program to be selected). Once the “AI Programmer” determines the “most successful” program from their fitness scores (end result program to be selected), the program is “used for child program generation” by “crossover and mutation, to create child programs” (alternative end result program to be selected)), the at least one of the first candidate program or the second candidate program to be generated based on a genetic algorithm (section 1.1 teaches an “AI Programmer…using genetic algorithms” (based on a genetic algorithm); section 3.2 teaches an “AI Programmer” (based on a genetic algorithm) for creating programs (at least one of the first candidate program or the second candidate program to be generated))); and 
generate a second  model implementing a fitness function to evaluate the first candidate program and the second candidate program (section 1.1 teaches an “AI Programmer…using genetic algorithms” (generate a second…model); section 2.2 teaches “[t]he complete genome is executed as a program (first/second candidate programs), with the resulting fitness score calculated according to how well the program can solve a given task” (implementing a fitness function to evaluate the first/second candidate programs); section 3.2, paragraphs 1-2, section 3.3, and section 4’s second paragraph and “Programmatic Sequences of Action” teach the “AI Programmer” (generate a second…model) for executing “fitness tests” (implementing a fitness function) as “programmatic sequences of actions within the fitness method” and “the resulting program is assigned a fitness score” (implementing a fitness function to evaluate the first/second candidate programs)), at least one of the first neural network model or the second neural network model to be used to generate the end result program (section 3.2’s “Survival of the Fittest”, and Figs. 1 and 5 teach the “AI Programmer” for determining fitness of programs. “Programs are weighted by fitness (first/second candidate program), with the most successful used for child program generation” (to be used to generate the end result program), and “[a]s shown in Figure 5, a particular program that has failed is often immediately removed from the pool of genomes”).

However, Becker does not explicitly teach generate a first neural network model to predict a length of an end result program and generate a second neural network model implementing a fitness function to evaluate the first candidate program and the second candidate program.
Balog teaches generate a first neural network model to predict a length of an end result program (sections 4 and 4.3-4.4 teach “DeepCoder” being a program synthesizer, that utilizes neural network (generate a first neural network model to) trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (predict a length of an end result program); section 5.3 teaches RNN (generate a first neural network model to) for predicting “the entire program token-by-token” for a determined length (predict a length of an end result program)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Balog’s teachings of “DeepCoder” code program synthesizer operations into Becker’s teaching of automatic program generating and corresponding fitness score calculations in order to optimize model operations and “speedup over standard program synthesis techniques” (Balog, section 1).
While Balog does teach determining a “negative cross entropy loss to train the neural network”, Balog does not explicitly teach generate a second neural network model implementing a fitness function to evaluate the first candidate program and the second candidate program.
Burton teaches generate a second neural network model implementing a fitness function to evaluate the first candidate program and the second candidate program (sections 1 and 4 teach “[t]he aim of the paper is to investigate the way in which neural networks can be used (generate a second neural network model) as a fitness evaluation procedure” (implementing a fitness function) for genetic algorithm generated drum patterns (to evaluate the first candidate program and the second candidate program)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 11, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 10 above; and further teach wherein the instructions, when executed, cause the at least one processor to generate the first neural network model based on training data including inputs, corresponding outputs, and respective lengths of programs that produce the outputs based on the inputs (Balog, sections 4 and 4.3-4.4 teach “DeepCoder” being a program synthesizer, that utilizes neural network trained (generate the first neural network model) on variable length programs (based on training data including inputs…and respective lengths of programs) and training “arrays in the input and output” (corresponding outputs) for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (that produce the outputs based on the inputs); section 5.3 teaches RNN (generate the first neural network model) for predicting “the entire program token-by-token” for a determined length (that produce the outputs based on the inputs)).
Becker, Balog, and Burton are combinable for the same rationale as set forth above with respect to claim 10.

Regarding claim 12, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 10 above; and further teach wherein the first neural network model is to predict a program length distribution (Balog, sections 4 and 4.3-4.4 teach “DeepCoder” being a program synthesizer, that utilizes neural network (first neural network model is to predict) trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers within a maximum value (a program length distribution); section 5.3 teaches RNN (first neural network model) for predicting “the entire program token-by-token” for a determined length within a maximum value (is to predict a program length distribution)).
Becker, Balog, and Burton are combinable for the same rationale as set forth above with respect to claim 10.

Regarding claim 13, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 10 above; and further teach wherein the instructions, when executed, cause the at least one processor to (Becker, abstract and sections 3.1, 5.2-5.3 teaches “CPUs” and “memory” with “instructions…for creating software”):
run a first program using an input to obtain a corresponding first output (Becker, section 5.2 teaches an “AI Programmer” for producing “a program which prompts the user for input…and outputs text based on which value was entered” and testing the program at each generation); 
create a mutation of the first program to generate a mutated first program (Becker, section 5.2 teaches the “AI Programmer” producing the successful program “in 446,200 generations”; section 3.2 teaches when the “AI Programmer” determines the “most successful” program (first candidate program), the program is “used for child program generation” by “crossover and mutation, to create child programs” (create a mutation of the first program to generate a mutated first program)); 
run the mutated program using the input to obtain a second output (Becker, section 5.2 teaches the “AI Programmer” producing the successful program “in 446,200 generations” for outputting desired results based on input (run the mutated program using the input to obtain a second output)); and 
generate the second neural network model based on the input, the first output, and the second output (Burton, sections 1 and 4 teach “[t]he aim of the paper is to investigate the way in which neural networks can be used (generate the second neural network model) as a fitness evaluation procedure” for genetic algorithm generated drum patterns from “given initial parameters” and a constructed “population of individuals” (based on the input, the first output, and the second output)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” and outputting rhythm patterns as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 14, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 13 above; and further teach wherein the instructions, when executed, cause the at least one processor to create the mutation by at least one of removing a statement from the first program or adding a statement to the first program (Becker, abstract and sections 3.1, 5.2-5.3 teaches “CPUs” and “memory” with “instructions…for creating software”, that in section 3.2 are executed as the “AI Programmer” determining the “most successful” program (first program), the program is “used for child program generation” by “crossover and mutation, to create child programs”; wherein “[i]n addition to inheriting programming instructions from its parent, each child can also experience mutation, which is the process of adding controlled, but random perturbation, to specific genes (ng a statement to the first program)”; section 3.1 “Each gene within a program’s genome corresponds to a single instruction from Table 1.”).

Regarding claim 15, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 10 above; and further teach wherein the fitness function is a first fitness function and the instructions, when executed, cause the at least one processor to generate a third neural network model to select the first fitness function or a second fitness function to evaluate the first candidate program and the second candidate program (Burton, sections 2-3 and 4-5 teach code methods in a computing system for using different “neural networks” executed as “fitness evaluators” (fitness function is a first fitness function and the instructions, when executed, cause the at least one processor to generate a third neural network model) and determining which is optimal to use (to select the first fitness function or a second fitness function) for genetic algorithm generated drum patterns (to evaluate the first candidate program and the second candidate program)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” and determining which NN to use as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 19, Becker teaches an apparatus comprising (abstract teaches “we present the first-of-its-kind machine learning (ML) system (apparatus), called AI Programmer, that can automatically generate full software programs”, using “CPUs”): 
means for predicting a length of a first program (Examiner note: Applicant’s specification paragraph 0026 states “[a] length of a program can be based on a number of statements (e.g., instructions) in the program”.
Becker, section 3.4.2 teaches a “AI Programmer’s interpreter includes a customizable maximum instruction count (means for predicting a length of a first program) per execution. Programs that exceed the instruction count are terminated” (means for predicting a length of a first program).);
means for generating a first candidate program having a length corresponding to the predicted length ((see Examiner note above) section 3.2 teaches an “AI Programmer” (means for) for creating a “genome” (generating a first candidate program) that “is converted to a corresponding program” (generating a first candidate program). It is possible for the “AI Programmer utilizes roulette selection, along with crossover and mutation, to create child programs (generating a first candidate program) that contain slight random perturbations, and potentially better, genomes than their parents for solving the target task”, and “one or two [genomes] are bound to run and execute, at a minimum, some number of valid instruction.” (having a length corresponding to the predicted length); section 3.4.2 teaches a “AI Programmer’s interpreter includes a customizable maximum instruction count (having a length corresponding to the predicted length) per execution. Programs that exceed the instruction count are terminated” (having a length corresponding to the predicted length). Further section 2.2 teaches “complete genome is executed as a program”, thus the genome can fairly be interpreted as a program.); 
means for generating a fitness score for the candidate program by executing a  model (section 1.1 teaches an “AI Programmer (means for)…using genetic algorithms” (second model); section 2.2 teaches “[t]he complete genome is executed as a program (first candidate program), with the resulting fitness score calculated according to how well the program can solve a given task” (means for generating a fitness score for the first candidate program); section 3.2, paragraphs 1-2, section 3.3, and section 4’s second paragraph and “Programmatic Sequences of Action” teach the “AI Programmer” (by executing a second…model) for executing “fitness tests” as “programmatic sequences of actions within the fitness method” and “the resulting program is assigned a fitness score” (means for generating a fitness score for the first candidate program)), the means for generating the fitness score to identify the first candidate program for use in a breeding operation relative a second candidate program based on the fitness score (section 3.2’s “Survival of the Fittest”, and Figs. 1 and 5 teach the “AI Programmer” (means for) for determining fitness of programs. “Programs are weighted by fitness (identify the first candidate program…based on the fitness score), with the most successful used (for use…based on the fitness score) for child program generation” (in a breeding operation), and “[a]s shown in Figure 5, a particular program that has failed (based on the fitness score) is often immediately removed from the pool of genomes” (relative a second candidate program based on the fitness score)); and 
means for generating an evolved candidate program with at least one of the first candidate program or the second candidate program by performing a breeding operation (section 1.1 teaches an “AI Programmer…using genetic algorithms” (means for generating); section 3.2 teaches an “AI Programmer” (means for generating) for creating programs (with at least one of the first candidate program or the second candidate program) and determining the fitness score of each, wherein “the greater [the program’s] fitness score…the more likely it (first/second candidate program) is to continue to the next evolutionary generation” (for generating an evolved candidate program…by performing a breeding operation). Once the “AI Programmer” (means for generating) determines the “most successful” program (first/second candidate program), the program is “used for child program generation” by “crossover and mutation, to create child programs” (for generating an evolved candidate program…by performing a breeding operation)).

However, Becker does not explicitly teach means for generating a fitness score for the candidate program by executing a neural network model.
Burton teaches means for generating a fitness score for the candidate program by executing a neural network model (sections 1 and 4 teach “[t]he aim of the paper is to investigate the way in which neural networks can be used (by executing a second neural network model) as a fitness evaluation procedure” (means for generating a fitness score) for genetic algorithm generated drum patterns (for the first candidate program)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Burton’s teachings of neural networks “as a fitness evaluation procedure” into Becker’s teaching of automatic program generating and corresponding fitness score calculations in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).
Further, Becker at least implies means for predicting a length of a first program; and means for generating a first candidate program having a length corresponding to the predicted length (see mappings above), however Balog teaches means for predicting a length of a first program (sections 4 and 4.3-4.4 teach “DeepCoder” (means for predicting) being a program synthesizer, that utilizes neural network trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (means for predicting a length of a first program); section 5.3 teaches RNN for predicting “the entire program token-by-token” for a determined length (means for predicting a length of a first program)); and
means for generating a first candidate program having a length corresponding to the predicted length (sections 4 and 4.3-4.4 teach “DeepCoder” (means for generating) being a program synthesizer, that utilizes neural network trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (means for generating a first candidate program having a length corresponding to the predicted length); section 5.3 teaches RNN for predicting “the entire program token-by-token” for a determined number of functions to be used (means for generating a first candidate program having a length corresponding to the predicted length)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by neural networks “as a fitness evaluation procedure” as taught by Burton, to include “DeepCoder” code program synthesizer operations as taught by Balog in order to optimize model operations and “speedup over standard program synthesis techniques” (Balog, section 1).

Regarding claim 20, the combination of Becker, Burton, and Balog teach all the claim limitations of claim 19 above; and further teach wherein neural network model is a first neural network model and the means for predicting is to predict the length by executing a second neural network model (Balog, sections 4 and 4.3-4.4 teach “DeepCoder” (means for predicting) being a program synthesizer, that utilizes neural network (by executing a second neural network model) trained on variable length programs for predicting “presence or absence of individual functions” in a program to be used in a created “source code so as to match specified requirements” of function numbers (is to predict the length); section 5.3 teaches RNN (alternative second neural network model) for predicting “the entire program token-by-token” for a determined length (means for predicting is to predict the length)).
While Balog does teach determining a “negative cross entropy loss to train the neural network”, Balog does not explicitly teach wherein neural network model is a first neural network model.
Burton teaches wherein neural network model is a first neural network model (sections 1 and 4 teach “[t]he aim of the paper is to investigate the way in which neural networks can be used (wherein neural network model is a first neural network model) as a fitness evaluation procedure” for genetic algorithm generated drum patterns).
Becker, Burton, and Balog are combinable for the same rationale as set forth above with respect to claim 19.

Regarding claim 21, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 19 above; and further teach wherein the neural network model implements a fitness function (Burton, sections 1 and 4 teach “neural networks can be used (neural network model implements) as a fitness evaluation procedure” (a fitness function) for genetic algorithm generated drum patterns).
Becker, Balog, and Burton are combinable for the same rationale as set forth above with respect to claim 1.

Regarding claim 22, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 21 above; and further teach where the means for generating a fitness score is to select the fitness function by executing a third neural network model (Burton, sections 2-3 and 4 teach code methods (candidate program analyzer) for using different “neural networks” executed as “fitness evaluators” (by executing a third neural network) and determining which is optimal to use (means for generating a fitness score is to select a fitness function to generate the fitness score)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify automatic program generating and corresponding fitness score calculations, as taught by Becker as modified by “DeepCoder” code program synthesizer operations as taught by Balog, to include neural networks “as a fitness evaluation procedure” and determining which NN to use as taught by Burton in order to improve the assigning of fitness to broad data results and better resolving a “stability-plasticity dilemma” (Burton, section 2).

Regarding claim 23, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 19 above; and further teach wherein the means for generating the evolved candidate program is to perform the breeding operation by mutating one or more respective parameters of the at least one of the first candidate program or the second candidate program (Becker, section 3.2 teaches when the “AI Programmer” determines the “most successful” program, the program is “used for child program generation” by (breeding operation includes) “crossover and mutation, to create child programs”; wherein “each child can also experience mutation (breeding operation by mutating), which is the process of adding controlled, but random perturbation, to specific genes (respective parameters of the at least one of the first candidate program or the second candidate program)”; section 3.1 “Each gene within a program’s genome corresponds to a single instruction from Table 1.”).

Regarding claim 24, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 19 above; and further teach further including means for evaluating the evolved candidate program (Becker, section 4 teaches the “AI Programmer will favor programs that have fitness scores that are closer to the target fitness score” (means for evaluating the evolved candidate program) based on the provided “desired input and output of the target [created] program”).

Regarding claim 25, the combination of Becker, Balog, and Burton teach all the claim limitations of claim 24 above; and further teach wherein the means for generating is to generate another candidate program in response to the evaluation of the evolved candidate program (Becker, sections 3.2 and 5.2 teach the “AI Programmer” iteratively determines the “most successful” program from the fitness (in response to the evaluation of the evolved candidate program), the program is “used for child program generation” by (means for generating) “crossover and mutation, to create child programs” (means for generating). Further, the “AI Programmer” producing the successful program “in 446,200 generations” after iteratively determines the “most successful” program from the fitness (generate another candidate program)).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Arough et al (US Pub 20020077756) teaches training a neural network with a produced measure of fitness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                  

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123